DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 08/12/2022.

Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Warshavsky et al. (US 2007/0204279), in view of Flurry et al. (US 2005/0144277), Fausak et al. (US 2014/0372508), Gbadegesin (US 6,754,709).

As to claims 1 and 5, Warshavsky discloses the invention as claimed, including a computer-implemented method, comprising: 
receiving a bind request from a client process executing on a computing device, wherein the bind request identifies a service executing on the computing device (102, Fig. 1; Fig. 9; ¶0016, “provides a business service proxy that is invoked by client applications when using a business service. The business service proxy uses a mapping of web service to business service to send a request to the server application”; ¶0020, “The client applications invoke the services of server applications 221 via the business service proxy”; ¶0025; ¶0027; ¶0028, “The send request function may also use the information stored in the binding table”);
binding, in response to the bind request, a client communication port associated with the client process to a proxy, instead of a service communication port associated with the service (210, Fig. 2; Fig. 3; ¶0014, “processing of a create binding records component”; ¶0018, “customers of client applications can use ports to specify different communications information and may provide their own transport mechanism and binding information”; ¶0019, “The client application 101 invokes business service proxy 102, passing the identification of a service and method and passing one or more actual arguments”; ¶0022, “The data model includes a web service table 301, a port table 302, a binding table 303”; ¶0025; ¶0028, “the proxy invokes a send request function to send the service request that includes the marshaled information in accordance with the port transport and port address of the port record”); 
receiving, by the proxy and based on the binding, a message for the service sent by the client process (Fig. 5; (¶0019, “exchanging messages in a variety of formats using various protocols and is not limited to exchanging XML messages using SOAP”; ¶0020, “messages containing either document-oriented or procedure-oriented information. The operations and messages are described abstractly, and then bound to a concrete network protocol and message format to define an endpoint”; ¶0021, “the data structures and message structures may be stored or transmitted via a data transmission medium”; ¶0039).

	Although Warshavsky discloses that a proxy is an intermediate device between the client and service, and processes a bind request from a client process (Figs. 1-3), Warshavsky does not specifically disclose intercepting a bind request. Flurry, on the other hand, discloses intercepting a bind request from a client process executing on a computing device (Fig. 2; ¶0006, “Intermediaries operate generally by intercepting a request from a client, providing intermediary services, and then forwarding the client request to a web services provider; ¶0031, “Intermediary (202) in forwarding requests to target service (118) is acting as a client”; ¶0034, “Intermediary (202) includes an inbound engine (208) capable of receiving from a requester (102) a request (106), including parametric information (107), for execution of a web services operation…a request for the SOAP-HTTP binding”; ¶0038; ¶0042; ¶0045; ¶0090). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Warshavsky to include intercepting a bind request from a client process executing on a computing device, as taught by Flurry because it would enhance data communications ability by increasing reliability and security of the data transmitted and received (Flurry; ¶0007-¶0008; ¶0043).

Warshavsky does not specifically disclose analyzing, by the proxy, the message; and forwarding, by the proxy, the message to the service. Fausak, on the other hand, discloses analyzing, by the proxy, the message (¶0145, “the setup module 325 in the proxy machine 220 facilitates verifying the message”); and forwarding, by the proxy, the message to the service (¶0050, “send a request message to a known remote server to execute a specified procedure with supplied parameters”; ¶0054; ¶0068; ¶0069, “allow commands in messages from the proxy machine 220 to be executed on the remote server computing device 160”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Warshavsky to include analyzing, by the proxy, the message; and forwarding, by the proxy, the message to the service, as taught by Fausak because it would efficiently ensure that messages from the proxy machine 220 to the service 125 are of the appropriate message by using marshalling (Fausak; ¶0145).

Although Warshavsky discloses that a proxy is an intermediate device between the client and service, and processes a bind request from a client process (Figs. 1-3), Warshavsky does not specifically disclose wherein binding the client communication port to the proxy instead of to the service communication port causes the proxy to be, to the client process, indistinguishable from the service. 
However, Gbadegesin discloses wherein binding the client communication port to the proxy instead of to the service communication port causes the proxy to be, to the client process, indistinguishable from the service (Figs. 6-8; Abstract, “the proxy binds to a local socket and commands the API to generate a dynamic port-redirect in the gNAT for all connection requests for a given port to itself (at the local port to which it is bound)”; col. 2, line 66 – col. 3, line 14; col. 3, lines 35-49, “client applications do not know that they are communicating through a proxy, and therefore need not be configured to do so. This is accomplished by the instant invention by allowing the proxy to dynamically command a generalized NAT to effect both source and destination address translations to, essentially, reroute data flow up through the proxy without the client knowing”; col. 6, lines 39-57, “allows a transparent proxy application 104 to request that a network gateway modify the source and/or destination address of a given network session in a manner transparent to the original source host and/or the replacement destination host”; col. 8, line 53 – col. 9, line 5, “The transparent proxy 104 performs processing on the client's request, including optionally initiating a secondary connection on the client's behalf to the original target Internet server…The transparent proxy 104 then sends responses to the client, which pass through the network gateway and are translated by the kernel-mode translation module 106 so that the client continues to believe that it is communicating with its original target Internet server”; col. 9, lines 6-44, “By replacing the port number rather than retaining the service's original port number, a transparent proxy can be more flexible about which port number can be used for the socket on which it accepts clients' requests”; col. 11, lines 45-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Warshavsky to include wherein binding the client communication port to the proxy instead of to the service communication port causes the proxy to be, to the client process, indistinguishable from the service, as taught by Gbadegesin because it would reroute data flow up through the proxy without the client knowing so that the client continues to believe that it is communicating with its original target Internet server (Gbadegesin; col. 3, lines 35-49; col. 8, line 53 – col. 9, line 5).
As to claim 2, Warshavsky discloses the computer-implemented method of claim 1, wherein the service is a Local Procedure Call (LPC) service (¶0019).

As to claim 3, Warshavsky discloses the computer-implemented method of claim 1, wherein the proxy is associated with a security agent executing on the computing device ( ¶0019, “encode the service request and to transmit it to the server application”; ¶0029).

As to claim 4, Warshavsky discloses the computer-implemented method of claim 1, further comprising binding, in response to the bind request, the proxy to the service communication port (210, Fig. 2; Fig. 3; ¶0014, “processing of a create binding records component”; ¶0018, “customers of client applications can use ports to specify different communications information and may provide their own transport mechanism and binding information”; ¶0019, “The client application 101 invokes business service proxy 102, passing the identification of a service and method and passing one or more actual arguments”; ¶0022, “The data model includes a web service table 301, a port table 302, a binding table 303”; ¶0025; ¶0028, “the proxy invokes a send request function to send the service request that includes the marshaled information in accordance with the port transport and port address of the port record”). 

As to claim 6, it is rejected for the same reasons set forth in claim 1 above. In addition, Warshavsky discloses wherein the message comprises: determining that the message indicates that the client process has populated a shared memory space, associated with the client process and the service, with a message payload for the service; and the message payload in the shared memory space (Fig. 5; ¶0019; ¶0020, “The operations and messages are described abstractly, and then bound to a concrete network protocol and message format to define an endpoint”). 

As to claim 7, it is rejected for the same reasons set forth in claim 1 above. In addition, Warshavsky discloses wherein the message comprises one or more of: reading contents of the message, modifying the contents of the message, modifying one or more headers of the message, transforming a memory representation of the message, or categorizing the message as safe, unsafe, or unknown (¶0019, “exchanging messages in a variety of formats using various protocols and is not limited to exchanging XML messages using SOAP”; ¶0020, “messages containing either document-oriented or procedure-oriented information. The operations and messages are described abstractly, and then bound to a concrete network protocol and message format to define an endpoint”; ¶0021, “the data structures and message structures may be stored or transmitted via a data transmission medium”; ¶0039).

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Warshavsky discloses wherein: the bind request comprises: the bind request at an object manager; renaming, at the object manager, a first object associated with the service from a first name to a second name; naming, at the object manager, a second object associated with the proxy to the first name; and returning a handle of the second object from the object manager to the client process, and returning the handle of the second object to the client process causes the client communication port to be bound to the proxy (213, 217, Fig. 2; Fig. 3; ¶0025; ¶0027; ¶0028; ¶0030; ¶0031; ¶0037; ¶0038).

As to claim 9, Warshavsky discloses the computer-implemented method of claim 1, wherein binding the client communication port to the proxy comprises injecting the proxy as a thread into an address space of the client process (212, Fig. 2; ¶0020; ¶0028). 

As to claim 10, it is rejected for the same reasons set forth in claim 1 above. In addition, Warshavsky discloses a computing device, comprising: one or more processors; and memory storing computer-executable instructions that, when executed by the one or more processors (¶0021), cause the one or more processors to perform operations comprising: receiving, from a client process executing on the computing device, an indication of a communication session between the client process and a service executing on the computing device (claim 8). 

As to claim 11, it is rejected for the same reasons set forth in claim 2 above.

As to claim 12, it is rejected for the same reasons set forth in claim 6 above.

As to claim 13, it is rejected for the same reasons set forth in claim 8 above.

As to claim 14, it is rejected for the same reasons set forth in claim 9 above.

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Warshavsky discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations ¶0021). 

 As to claim 16, it is rejected for the same reasons set forth in claim 2 above.

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 6 above.

As to claim 19, it is rejected for the same reasons set forth in claim 8 above.

As to claim 20, it is rejected for the same reasons set forth in claim 9 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        November 4, 2022